         Case 5:09-cr-40049-KHV Document 207 Filed 03/29/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )                  CRIMINAL ACTION
v.                                          )
                                            )                  No. 09-40049-01-KHV
GREGORY D. CROSBY,                          )
                                            )
                         Defendant.         )
____________________________________________)

                              MEMORANDUM AND ORDER

       On March 11, 2010, after a jury trial, the late Honorable Richard D. Rogers sentenced

defendant to 262 months in prison for attempted bank robbery and conveying false information

related to bomb threats. This matter is before the Court on Defendant’s Motion For The Court To

Recommend Placement At USP-Leavenworth And Closer To [His] Residen[ce] (Doc. #206) filed

March 22, 2021. For reasons stated below, the Court sustains defendant’s motion in part.

       Defendant asserts that at sentencing, the Court incorrectly recommended that he be placed

at USP-Florence instead of USP-Leavenworth. Defendant ignores the fact that shortly before

sentencing, he asked that the BOP place him at USP-Florence and in any event, not at USP-

Leavenworth.    See Defendant’s Sentencing Recommendation (Amended) (Doc. #67) filed

March 4, 2010 at 1–2 (requesting placement at USP-Florence or state facility in Nevada,

Washington or Minnesota; specifically asking not to be placed at USP-Leavenworth). Judge

Rogers granted defendant’s request and recommended that the BOP place him at USP-Florence or

a state facility in Nevada, Washington or Minnesota that is under contract with the BOP to house

federal prisoners. See Judgment In A Criminal Case (Doc. #72) at 2. Even if defendant could

show some mistake in the placement recommendation, the BOP has plenary control over the place

of defendant’s imprisonment. Tapia v. United States, 564 U.S. 319, 331 (2011); see 18 U.S.C.
         Case 5:09-cr-40049-KHV Document 207 Filed 03/29/21 Page 2 of 2




§§ 3621(b), (e) and (f), 3624(f). Whether as part of a sentence or as noted elsewhere, a judicial

recommendation that the BOP place an offender in a particular facility has no binding effect. See

Tapia, 564 U.S. at 331–32; 18 U.S.C. § 3582(a).             Because a judicial recommendation on

placement is not binding and is not part of defendant’s sentence, the Court overrules defendant’s

motion to the extent that he seeks to alter his sentence.

       Even though the Court’s recommendation has no binding effect, the Court may consider

requests for informal recommendations after sentencing. Based on defendant’s motion, the Court

recommends that to the extent defendant otherwise qualifies for placement at USP-Leavenworth,

the BOP consider him for placement at that facility.

       IT IS THEREFORE ORDERED that Defendant’s Motion For The Court To

Recommend Placement At USP-Leavenworth And Closer To [His] Residen[ce] (Doc. #206) filed

March 22, 2021 is SUSTAINED in part. The Court recommends that to the extent defendant

otherwise qualifies for placement at USP-Leavenworth, the BOP consider him for placement

at that facility. Defendant’s motion is otherwise overruled.

       Dated this 29th day of March, 2021 at Kansas City, Kansas.

                                                       s/ Kathryn H. Vratil
                                                       KATHRYN H. VRATIL
                                                       United States District Judge




                                                 -2-
